Case 1:20-cv-05475-LDH-JRC Document 42 Filed 08/17/21 Page 1 of 7 PageID #: 361




                                   MILENE MANSOURI, ESQ., PC
                                       125-10 QUEENS BLVD
                                             SUITE 311
                                  KEW GARDENS, NEW YORK 11415
                                        TEL: (718) 793- 2426

                                                                      August 16, 2021


 Hon. Magistrate Judge James R. Cho
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re: Government Employees Insurance Company, et al. v. Reliable CPM Surgical Supplies, Inc.
 David Capiola, Md
 Case docket 1:20 – CV – 05475

 Dear Hon. Magistrate Cho:

         I am defense counsel on the matter of Yanitzi Salem v. Hardyal Singh, Supreme Court of
 Queens County index number 701859/2018 which involves Dr. David Capiola, a defendant in the
 above matter pending before the Hon. Court. Dr. Capiola was the orthopedic surgeon who operated
 on plaintiff in the matter of Salem v. Singh, supra, and thus, his credibility and the factual
 allegations against him in the summons and complaint of the Geico matter pending before the Hon.
 Court including but not limited to fraud, submitting fraudulent bills, fraudulent treatment,
 racketeering and unlawful financial arrangements are extremely crucial and vital in the defense
 and trial of my client. While there are many allegations in the complaint pending before the Hon.
 Court, pursuant to paragraph 184 – 185 of the complaint, Dr. Cappiola and Dr. Sharma as part of
 New York Sports and Joints, either directly or with the assistance of third-party individuals agreed
 to participate in a predetermined fraudulent protocol as a result of an unlawful financial
 arrangement with the Supplier Defendants where Capiola and Sharma provided the insureds with
 prescriptions for fraudulent equipment and more specifically where many of the insureds were
 involved in minor “fender bender” motor vehicle accidents who underwent minimally invasive
 arthroscopic surgery on his shoulder, knee, ankle or elbow, which is directly on point with the case
 that I am defending.

        I have reviewed a copy of the court docket including the summons and complaint, an
 answer by Dr. Capiola and a notice of appearance by an attorney on his behalf. However, there is
 no other material or discovery in the court docket. I am also aware that the Hon. Court has a hearing
 scheduled on this matter on October 4, 2021. I have served 2 subpoenas on plaintiff’s counsel,
 Michael Vanunu, Esq. in order to obtain a copy of the nonprivileged portion of his legal file, copies
 of any transcripts including plaintiff and defendants’ transcripts, any discovery, any settlement
 agreements etc. which has been rejected by him on 2 separate occasions stating that he will not
 comply with the subpoena. While I have tried desperately to resolve this issue amicably, Mr.
Case 1:20-cv-05475-LDH-JRC Document 42 Filed 08/17/21 Page 2 of 7 PageID #: 362




 Vanunu has not complied to my subpoenas and is claiming that the information I am seeking is
 privileged when I specifically requested the nonprivileged portion of his file as discussed above.

       As such, I am respectfully requesting a telephone conference as soon as possible with the
 Hon. Court in order to address the above subpoena and the discovery sought by me.

        I am fully aware of the Hon. Court’s busy schedule and I am grateful for the Court’s
 courtesy and cooperation in this matter.


                                                                    Respectfully,

                                                                    /s Milene Mansouri

                                                                    Milene Mansouri



 MM/gl
Case 1:20-cv-05475-LDH-JRC Document 42 Filed 08/17/21 Page 3 of 7 PageID #: 363




                        EXHIBIT A
Case 1:20-cv-05475-LDH-JRC Document 42 Filed 08/17/21 Page 4 of 7 PageID #: 364




 SUPREME COURT OF THE STATE OF NEW YORK
 COUNTY OF QUEENS
 -------------------------------------------------------X   INDEX NO: 701859/2018
 YANITZI SALEM,
                                     PLAINTIFF(S)           SUBPOENA DUCES
                   -against-                                TECUM
                                                            OUR FILE #: 1004770
 HARDAYAL SINGH,
                                     DEFENDANT (S)
 --------------------------------------------------------X
                                     THE PEOPLE OF STATE OF NEW YORK

 TO: MICHAEL VANUNU, ESQ.
 RIVKIN RADLER
 926 RXR PLAZA, WEST TOWER
 UNIONDALE, NY 11556

        YOU ARE HEREBY COMMANDED, that all business and excuses being laid aside,

 pursuant to CPLR §3120, you appear on August 18, 2021, at law office of Milene Mansouri, Esq,

 PC located at 125 – 10 Queens Boulevard, Suite 311, Kew Gardens, New York 11415 the

 following information:

                       SEE EXHIBIT A ANNEXED HERETO

        This Subpoena is served pursuant to CPLR §2302 and directly seeks information material

 and relevant to the lawsuit that was brought on behalf of your client, Geico Insurance Company v.

 Reliable CPM Surgical Supply Inc., David Capiola, Md, Laxmidhar Diwan, MD, case 1:20 cv

 5475 in the United States District Court/Eastern District of New York,

        now in your custody. In lieu of a personal appearance, the requirements of this subpoena

 may be met by delivery of the material by mail or overnight delivery service, provided that it is

 received on or before the return date set forth herein. Failure to comply with this subpoena is

 punishable as a contempt of court and shall make you liable to the person on whose behalf this
Case 1:20-cv-05475-LDH-JRC Document 42 Filed 08/17/21 Page 5 of 7 PageID #: 365




 subpoena is issued for a penalty not to exceed fifty dollars and all damages sustained by reason of

 your failure to comply pursuant to CPLR §2308..

 Dated: Kew Gardens, NY

         August 16, 2021

                                              Yours, etc.,


                                              /s/ Milene Mansouri,
                                              Milene Mansouri, Esq. PC
                                              Attorney for Defendant(s)
                                              125-10 Queens Blvd, Suite 311
                                              Kew Gardens, New York 11415
                                              Tel: (718) 793-2426
Case 1:20-cv-05475-LDH-JRC Document 42 Filed 08/17/21 Page 6 of 7 PageID #: 366




                                      EXHIBIT A

          With respect to Geico v. Reliable CPM Surgical Supplies, David Capiola, MD, Laxmidhar
 Diwan, MD et al, case ID number 1- CV 5475 please provide the undersigned attorney with a copy
 of all of the following:

        1. Nonprivileged portion of Your legal file
        2. Depositions of plaintiff and all parties
        3. any and all agreements among the parties including settlement, terms of settlements,
           payments or concessions made on behalf of any of the above defendants
        4. any and all court orders regarding settlement of the parties
        5. a copy of the release and closing documents
Case 1:20-cv-05475-LDH-JRC Document 42 Filed 08/17/21 Page 7 of 7 PageID #: 367




 SUPREME COURT OF THE STATE OF NEW YORK
 COUNTY OF QUEENS
 -------------------------------------------------------X           INDEX NO: 701859/2018
 YANITZI SALEM

                                    PLAINTIFF(S)                    SUBPOENA DUCES
                  -against-                                         TECUM

                                                                    OUR FILE #: 1004770
 HARDAYAL SINGH,
                                     DEFENDANT (S)
 --------------------------------------------------------X



                                                     Yours, etc.,


                                                     /s/ Milene Mansouri

                                                     Milene Mansouri, Esq. PC
                                                     Attorney for Defendant(s)
                                                     125-10 Queens Blvd, Suite 311
                                                     Kew Gardens, New York 11415
                                                     Tel: (718) 793-2426
